On April 29,1992, the Defendant was sentenced to a term of ten (10) years each on COUNT III, TAMPERING WITH OR FABRICATING PHYSICAL EVIDENCE, a Felony; and COUNT TV, BAIL JUMPING, a Felony, in the Montana State Prison. Having been convicted of a felony within five (5) years, the defendant is designated a persistent felony offender and the defendant is hereby sentenced to a term of five (5) years in the Montana State Prison. Said sentences shall run consecutive with each other and consecutive with the persistent felony offender sentence. Defendant shall receive credit for time served at Missoula County Jail from July 13,1991, through July 17,1991, and from December 16,1991, through date of sentencing, April 29,1992, in the amount of one hundred forty-one (141) days.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Mr. Snaric for representing himself in this matter.